Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 4, 11, and 13 have been amended. Claims 2, 12, and 14 have been canceled. Claims 1, 3-11, 13, and 15-20 are pending. 

Response to Arguments
 Applicant’s arguments, see pg. 9, filed 02/24/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn.
Applicant's arguments filed 02/24/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that references do not teach or suggest "transmit[ting], to the roadside assistance provider via the communication system and one of the server and the portal of the roadside assistance provider, a digital key providing temporary access to the vehicle, when the pickup time for the rideshare vehicle is prior to an estimated time of arrival of roadside assistance”. Examiner disagrees. Abler discloses this limitation and concept. Abler ¶0067 discloses the vehicle owner being notified of the need for service or maintenance, this may be done via the vehicle; ¶0068 discloses the owner may request servicing information such as servicing time windows and whether having a second vehicle (e.g. temporary complimentary vehicle) delivered during the servicing time is an option; ¶0069 discloses the owner or primary operators giving authorization for servicing therefore the second vehicle is sent prior to the service being completed; the virtual key allows the service provider to move the vehicle from its current pickup location to the service facility before returning it to the pickup location or a designated return location (¶0042 and ¶0070)). Since each individual element and its function are shown the in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element of function, but in the very combination itself. That is in the substitution of transmitting, to the roadside assistance provider, a digital key providing temporary access to the vehicle, when the service completion time is greater than the time rideshare vehicle arrives in Abler for the estimated arrival time of the roadside assistance being greater than pickup time for the rideshare vehicle of the claim. Thus, simple substitution of one known element for another producing a predictable result renders the claim obvious. Here, the transmission of the digital key is based on one time (service time, whether completion or arrival) being greater than the time the rideshare vehicle arrives. Examiner maintains the 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383).

Claim 1: Wen discloses: A system for obtaining roadside assistance, the system comprising: 
one or more vehicle sensors; (Wen ¶0148 disclosing a vehicle comprising one or more sensors)
one or more processors; (Wen ¶0013 and ¶0015 disclosing processor(s))
and a memory communicably coupled to the one or more processors and storing: (Wen ¶0013 discloses a processor including memory, see also Fig. 1)
a detection module including instructions that when executed by the one or more processors cause the one or more processors to: monitor sensor data from the one or more vehicle sensors; (Wen ¶0148 discloses the system including a computing device or system having some or all of the structural components in device 101 (cited for above limitations, processors, etc.); the system includes a vehicle (note also that in the system ¶0016 corresponding to 101 , the computing device may operate in a vehicle-based computing system (e.g. on-board vehicle systems, telematics device, etc.); ¶0149 disclosing the operation sensors capable of detecting the conditions of the vehicle (monitoring); ¶0152 discloses the sensor data being transmitted to external computer systems (e.g. the vehicle operation computer system))
a response module including instructions that when executed by the one or more processors cause the one or more processors to: communicate automatically, via a communication system of the vehicle, with one of a server and a portal of a roadside assistance provider to request roadside assistance in response to the detected disabled condition; (Wen ¶0030 disclosing the user device associated with the vehicle encountering a malfunction and/or accident and sending a request for roadside assistance; the roadside assistance unit selects a service provider to handle the malfunction or accident; ¶0027 the roadside assistance application servers; ¶0032 disclosing the roadside assistance request being sent to the application server; ¶0014 disclosing the roadside assistance server receiving and analyzing signals including vehicle information and determining a cause of an issue associated with the vehicle (also ¶0030))

Wen in view of Hardee discloses:
and detect that a vehicle is in a disabled condition based, at least in part, on the monitored sensor data;  
Wen discloses monitoring/collecting sensor data and that the sensor data may be sent to external computers (¶0152), but does not explicitly disclose detecting that a vehicle is in a disabled condition based, at least in part, on the monitored sensor data. Hardee discloses this limitation: (Hardee ¶0034 discloses that the vehicle detects a disable condition such as a loss in brake power and determines an issue with the brake system via sensors, which require immediate assistance; the vehicle can also rly all vehicle related telematics to the rescue server). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include detecting that a vehicle is in a disabled condition based, at least in part, on the monitored sensor data as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

communicate automatically, via the communication system of the vehicle, with one of a server and a portal of a ridesharing service provider to request a rideshare vehicle in response to the detected disabled condition; 
Wen discloses communicating automatically with a roadside assistance provider, but does not explicitly disclose communicating automatically via the communication system of the vehicle, with one of a server and a portal of a ridesharing service provider to request a rideshare vehicle in response to the detected disabled condition. Hardee discloses this limitation: (Hardee ¶0040 disclosing the rescue component analyzing available service providers and can fulfill the request; with one of a server and a portal of a ridesharing service provider to request a rideshare vehicle in response to the detected disabled condition as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

receive roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider; 
Wen discloses locating available roadside assistance service providers, but does not explicitly disclose receiving roadside assistance availability data from the roadside assistance provider and ridesharing availability data from the ridesharing service provider. Hardee discloses this limitation: (Hardee ¶0040 disclosing analyzing tow truck vendors and vehicle substitute service and determining available service providers that can fulfill the request which may be a tow truck (roadside assistance) and/or a vehicle substitute (ridesharing, ¶0013)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

and arrange automatically, with the ridesharing service provider via the communication system and one of the server and the portal of the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data, 
Wen discloses an estimated time of arrival for the service provider, but does not explicitly disclose arranging automatically, with the ridesharing service provider via the communication system and one of the server and the portal of the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data. Hardee discloses this limitation: (Hardee ¶0034 disclosing the disabled vehicle may submit a request for assistant to the rescue component via a built-in specialized computing device, the vehicle having self-diagnostic functionality and relaying the telematics data to the rescue server; ¶0040 disclosing the service providers (tow/roadside assistance and vehicle substitute/ridesharing) including in the list of available providers the estimated arrival time of the tow vehicle and/or vehicle substitute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include arranging automatically, with the ridesharing service provider via the communication system and one of the server and the portal of the ridesharing service provider, a pickup time for the rideshare vehicle based, at least in part, on an analysis of the roadside assistance availability data and the ridesharing availability data as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

Wen in view of Hardee further in view of Abler discloses:
and a vehicle-access module including instructions that when executed by the one or more processors cause the one or more processors to transmit, to the roadside assistance provider via the communication system and one of the server and the portal of the roadside assistance U.S. Patent Appln. Serial No. 16/668,420 Page 3 of 14 Response to the Non-Final Office Action mailed January 18, 2022 Dated: February 24, 2022 provider, a digital key providing temporary access to the vehicle, when the pickup time for the rideshare vehicle is prior to an estimated time of arrival of roadside assistance. 
Wen discloses transmitting a request to a roadside assistance provider, but does not explicitly disclose transmitting, to the roadside assistance provider, a digital key providing temporary access to the vehicle, when the pickup time for the rideshare vehicle is prior to an estimated time of arrival of roadside assistance. Abler discloses this limitation and concept: (Abler ¶0067 disclosing the vehicle owner being notified of the need for service or maintenance, this may be done via the vehicle; ¶0068 disclosing the owner may request servicing information such as servicing time windows and whether having a second vehicle (e.g. temporary complimentary vehicle) delivered during the servicing time is an option; ¶0069 disclosing the owner or primary digital key is sent from the primary operator/owner; a second vehicle may also be sent to the primary operator/owner if requested...therefore the second vehicle is sent prior to the service being completed; the virtual key allows the service provider to move the vehicle from its current pickup location to the service facility before returning it to the pickup location or a designated return location (¶0042 and ¶0070)). Since each individual element and its function are shown the in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element of function, but in the very combination itself. That is in the substitution of transmitting, to the roadside assistance provider, a digital key providing temporary access to the vehicle, when the service completion time is greater than the time rideshare vehicle arrives in Abler for the estimated arrival time of the roadside assistance being greater than pickup time for the rideshare vehicle of the claim. Thus, simple substitution of one known element for another producing a predictable result renders the claim obvious. Here, the transmission of the digital key is based on one time (service time, whether completion or arrival) being greater than the time the rideshare vehicle arrives.

Claims 11 and 13 – 
Claims 11 and 13 are directed to a non-transitory computer-readable medium and a method, respectively. Claim 11 and 13 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a system. Claims 11 and 13 are therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 11 recites: 
A non-transitory computer-readable medium for obtaining roadside assistance and storing instructions that when executed by one or more processors cause the one or more 

Claim 3: The system of claim 1, 
Wen in view of Hardee discloses transmitting a request to a roadside assistance provider, but does not explicitly disclose the digital key expires a specified period of time after the roadside assistance provider receives the digital key. Abler discloses this limitation and concept:
wherein the digital key expires a specified period of time after the roadside assistance provider receives the digital key. (Abler ¶0075 disclosing the access credentials are revoked once the vehicle is returned; the credentials are given and stored for the service provider during a specified time window (¶0070) which is the servicing time for the vehicle to be serviced (¶0069), see also ¶0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include that the digital key expires a specified period of time after the roadside assistance provider receives the digital key as taught by Abler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to provide service on the vehicle without the need for the primary operator to be present (see ¶0002 and ¶0003 of Abler).

Claim 9: The system of claim 1, 
Wen discloses that the telematics device can be configured to collect data regarding the number and types of passengers  (Wen ¶0151 and ¶0154 disclosing sensors detecting the number of passengers inside the vehicle as well as the type of passengers inside the vehicle), but does not 
wherein the response module includes further instructions to detect a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number of occupants in the vehicle. (Hardee ¶0037 disclosing obtaining the number of passengers and their destination in order to provide the best solution for the rescue plan, the ridesharing service is based on the information regarding the passengers (¶0037))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include detecting a number of occupants in the vehicle from the sensor data, and the instructions to communicate automatically with the ridesharing service provider to request the rideshare vehicle include instructions to request that the rideshare vehicle be of a type that accommodates the number of occupants in the vehicle as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).

Claim 19 is directed to a method. Claim 19 recites limitations that are parallel in nature as those addressed above for claim 9, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383) further in view of Diamond (2021/0096559).

Claim 4: The system of claim 1, 
Wen in view of Hardee discloses transmitting a request to a roadside assistance provider, but does not explicitly disclose, but does not explicitly disclose that the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined geofence surrounding the specified location (Examiner notes that the limitation regarding the “geofence” is addressed below).  Abler discloses this concept (minus the “geofence”):
wherein the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined geofence surrounding the specified location. (Abler ¶0075 disclosing the access credentials/virtual/digital key is revoked once the vehicle is returned to the designated return location; see also ¶0042) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee to include the digital key expires when an agent of the roadside assistance provider delivering the vehicle to a specified location after the vehicle has been serviced exits a predetermined [location] surrounding the specified location as taught by Abler. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to provide service on the vehicle without the need for the primary operator to be present (see ¶0002 and ¶0003 of Abler).
Regarding the limitation of the predetermined geofence area, Wen in view of Hardee further in view of Abler does not disclose this limitation or concept. Diamond discloses this limitation: (Diamond ¶0047 disclosing that the telematics control unit disables the vehicle responsive to determining that the vehicle has exited the geographic region associated with the user-selected geofence; ¶0035 also discloses the user may provide access to a towing service in the form of a digital key; Abstract further discloses the capabilities of the vehicle provides access for unlocking, ignition, and restricts drive functions based on geo-fence options). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee further in view of Abler to include the predetermined location is a geofenced area as taught by Diamond. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee in order to provide precise control over how the vehicle may be operated and prevents misuse (see ¶0010 of Diamond).		


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383) further in view of Donnelly (2018/0137470).

Claim 5: The system of claim 1, 
Wen in view of Hardee further in view of Abler discloses determining the destination of the vehicle and users, but does not explicitly disclose that the response module includes further instructions to ascertain an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle. Donnelly does:
wherein the response module includes further instructions to ascertain an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle. (Donnelly ¶0036 disclosing a calendar in which a meeting can take place between ride participants to a destination such as work address or home address; see also ¶0011 disclosing the calendaring system and commute to a destination; ¶0025 calendaring system; ¶0040 destination(s))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee further in view of Abler to include ascertaining an intended destination of the vehicle based on at least one of a destination input to a navigation system and a calendar entry in an electronic calendar of a user associated with the vehicle as taught by Donnelly. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee further in 

Claim 6: The system of claim 5, 
Wen, while disclosing specifying a service provider, does not explicitly disclose specifying, to the ridesharing service provider, the intended destination as a destination for the rideshare vehicle. Hardee discloses this limitation:
wherein the response module includes further instructions to specify, to the ridesharing service provider, the intended destination as a destination for the rideshare vehicle. (Hardee ¶0007 disclosing sending instructions to a service provider associated with the rescue plan to deliver the one or more users to the first destination and the disabled vehicle to the second destination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include specifying, to the ridesharing service provider, the intended destination as a destination for the rideshare vehicle as taught by Hardee. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in order to provide an uninterrupted trip to a destination by using a roadside assistance service that offers towing the disabled vehicle and a substitute vehicle (see ¶0012 and ¶0004 of Hardee).


Claim 7: The system of claim 5, 

wherein the response module includes further instructions to send an automated notification to one or more meeting participants in the calendar entry. (Donnelly ¶0063 disclosing inviting users to participate in the meeting and confirm their registration; see also ¶0067, ¶0031, and ¶0036 disclosing sending an invite to participates in a shared ride meeting on the calendar interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee further in view of Abler to include sending an automated notification to one or more meeting participants in the calendar entry as taught by Donnelly. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee further in view of Abler in order to schedule an in-vehicle meeting while some or all participants are commuting to/from work or another destination (see ¶0011 of Donnelly).

Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.


Claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383) further in view of Nhu (2016/0241660).

Claim 8: The system of claim 1, 
Wen in view of Hardee further in view of Abler discloses the tow truck having the option of taking the disabled vehicle back to the user’s home garage (Hardee ¶0013), but does not explicitly disclose transmitting, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; wherein the response module includes instructions to transmit an automated notification to the user of the vehicle, when the vehicle has been delivered. Nhu discloses this limitation:
further comprising: a vehicle-access module including instructions that when executed by the one or more processors cause the one or more processors to transmit, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit U.S. Patent Appln. Serial No. 16/668,420 Page 4 of 14 Response to the Non-Final Office Action mailed January 18, 2022 Dated: February 24, 2022an agent of the roadside assistance  (Nhu ¶0008 and ¶0098 disclosing sharing a digital eKey to allow visitor’s temporary access to the home; ¶0023 disclosing the home owner can send a digital eKey to five temporary garage door access so that a visitor such as a delivery personnel can drop off a package in the garage; ¶0152 disclosing sending push-notification to the user’s smart phone regarding the status or events, opening the garage door, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee further in view of Abler to include transmitting, to the roadside assistance provider, a digital key providing temporary access to a garage associated with a user of the vehicle to permit an agent of the roadside assistance provider delivering the vehicle after the vehicle has been serviced to park the vehicle inside the garage; wherein the response module includes instructions to transmit an automated notification to the user of the vehicle, when the vehicle has been delivered as taught by Nhu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee further in view of Abler in order to allow users to communicate with a second user and send digital keys (see Abstract of Nhu).

Claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2020/0118444) in view of Hardee (2020/0173795) further in view of Abler (2019/0228383) further in view of Hanson (US 10,354,230).

Claim 10: The system of claim 1, 
Wen in view of Hardee further in view of Abler discloses the sensors may detect an issue and alert a service provider to that issue, the combination does not explicitly disclose reporting, to the roadside assistance provider, an extent of damage to the vehicle associated with the disabled condition based, at least in part, on the sensor data. Hanson discloses this limitation:
wherein the detection module includes further instructions to report, to the roadside assistance provider, an extent of damage to the vehicle associated with the disabled condition based, at least in part, on the sensor data. (Hanson Fig. 4B disclosing the type of impact (read-end); Fig. 4F disclosing based on the damage identified, the vehicle cannot be safely driven)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen in view of Hardee further in view of Abler to include reporting, to the roadside assistance provider, an extent of damage to the vehicle associated with the disabled condition based, at least in part, on the sensor data as taught by Hanson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wen in view of Hardee further in view of Abler in order to determine accident characteristic and determine damages from the accident (see Abstract of Hanson).

Claim 20 is directed to a method. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628